 BOSTITCH DIV.OF TEXTRON,INC.377BostitchDivisionofTextron,Inc.andSequoiaDistrictCouncilofCarpenters,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO,PetitionerBostitchDivisionofTextron,Inc.andSequoiaDistrictCouncilofCarpenters,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO.Cases20-RC-7923and20-RC-5015June 3, 1969DECISION, ORDER, ANDCERTIFICATION OF RESULTS OFELECTIONBy CHAIRMAN MCCULIOCHAND MEMBERSBROWNAND ZAGORIAOn March 10, 1969, Trial Examiner HermanCorenman issued his Decision in the above-entitledproceeding,findingthatRespondenthadnotengaged in certain unfair labor practices alleged inthe complaint and recommending that the complaintbe dismissed in its entirety and that the Union'sobjectionstotheelectionconducted inCase20-RC-7923 be overruled and a certificate of resultsof election issue, as set forth in the attached TrialExaminer'sDecision.Thereafter,theGeneralCounsel filed exceptions to the Decision and asupporting brief and Respondent filed an answeringbrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewedthe rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that the complaint herein be, and ithereby is, dismissed in its entirety.ITISFURTHERORDERED that the Union'sobjectionstotheelectionconducted inCase20-RC-7923 on March 28, 1969, be, and they herebyare,overruled.As the Union failed to receive amajority of the valid ballots cast, we shall certify theresults of the election.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballotscast in the election conducted in Case20-RC-7923 has not been cast for Sequoia DistrictCouncilofCarpenters,UnitedBrotherhoodofCarpenters and Joiners of America, AFL-CIO, andthat said labor organization is not the exclusivebargaining representative of the employees in theunitfoundappropriatewithin themeaning ofSection 9(a) of the National Labor Relations Act,as amended.MEMBERBROWN, dissenting:Unlikemy colleagues,my examination- of theRespondent'scampaign literatureandspeechesconvincesme that they tended to engender anunreasoningfear in the employees' minds that theirjobs and economic welfare were in danger shouldthe Union win the election.A decision in cases like the instant one must bebased solely on a consideration of the totality of thecampaign, as words and phrases, which are lawfulwhen considered alone, may be "united in such afashion as to yield an improper end product."' Inmy opinion, application of this principle to thestatementshererequirestheconclusionthatRespondent violated Section 8(a)(1) of the Act.Thus, here in the period of approximately Imonth before the election onMarch 28, theRespondent distributed seven letters, cartoons, andcirculars,gave a lengthy speech twice to twodifferentshiftsofemployees,and informallyaddressed six groups of employees. In its campaignRespondent emphasized that selection of the Unionwould result in the likelihood of strikes withaccompanying loss of wages and jobs, loss of directcontactwithmanagement, reduction of overtime,and discontinuance of the production of certainmarginal itemswithconsequent job loss. Inaddition, the Respondent stressed the benefits theCompany presently provided and the conditionalnature of these benefits by stating, "[i]f the Unionwins the election, negotiations will not start on thepremise that the Union will merely add newbenefits. If the Unionwins,allmatters concerningyour wages, hours and working conditions,includingpast and presentwillbe subject to collectivebargaining." Similarly, the Respondent indicated thefutility of selecting the Union with statements suchas the following: "It just doesn't make any sense tome for you to have to pay tribute to a union to getwhat you are getting now, and maybe even less thanwhat you would have received anyway, without aunion."Itmatters little thatRespondent's expressionswere temperate in tone and stated in opinion formrather than as facts, as this subtlety is lost on the'Daniel Construction Company,Inc v. N.L.R.B.341 F 2d 805(C.A. 4),enfg.in relevant part 145 NLRB 1397.176 NLRB No. 47 378DECISIONS OF NATIONAL LABORaverage employee and there emerges from thevolume of rhetoric only the spectre of strikes, direeconomic consequences, and job loss should theUnion win the election. The inevitable result was tocreate an atmosphere of fear which rendered theemployees incapable of making a free choice.For the abovereasons,Iwould find that theRespondent violated Section 8(a)(1) and would setthe election aside andorder anew one.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERMAN CORENMAN, Trial Examiner: This matter, aproceeding under Section 10(b) of the National LaborRelationsAct, as amended,herein called the Act, washeard at Fresno, California,on December 3 and 4, 1968,'withtheGeneralCounselandtheRespondentparticipating,pursuant to due notice to all parties, upon acomplaint issued by the General Counsel on October 22,allegingviolationsofSection 8(aXl) of the Act byBostitchDivisionofTextron,Inc.,herein called theRespondent.SequoiaDistrictCouncilofCarpenters,UnitedBrotherhoodofCarpentersandJoinersofAmerica,AFL-CIO, herein called the Union, did notappearatthehearing.Respondent'sanswer deniedcommitting the complaint's alleged unfair labor practices.On March 28, in Case 20-RC-7923,an election washeldinaunitofRespondent'sproductionandmaintenance employees at its Visalia,California plantwhich the Union lost by a vote of 38 to 34. On April 2,theUnion filed and served timely objections to conductaffecting the results of the election.Pursuant to Section102.33 of the Board'sRules and Regulations,as amended,the hearing on the objections in the representation matterhave been consolidated for hearing with the complaintherein.All parties were afforded an opportunity to adduceevidence,to examine and cross-examine witnesses, and tofilebriefs.Briefs received from the General Counsel andRespondent have been carefully considered.Upon theentire record in the case,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe pleadings establish, and I find,that the Respondentisa Rhode Island corporation with its principal place ofbusiness at East Greenwich,Rhode Island. Respondentoperates and maintains a manufacturing plant at Visalia,California,where it is engaged in the production of staplemachines and wire products. During the past year, in thecourse and conduct of its business operations,Respondent,from its Visalia,California,plant sold goods and servicesvalued in excess of $50,000 directly to customers locatedoutside the State of California.It is admitted by the pleadings, and I find,that theRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.All dates hereafter refer to year 1968 unless otherwise noted.RELATIONS BOARD11.THE LABOR ORGANIZATIONINVOLVEDThe Unionisa labor organization within the meaningof Section2(5) of the Act.Ill.THEALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe sole issue in the complaint proceeding in Case30-CA-5015 is whether certain election propaganda, oraland written, disseminated by the Respondent before theMarch28Board-conductedrepresentationelectioninterferedwith,restrained,orcoerced employees inviolation of Section 8(a)(1) of the Act.B.The Election CampaignPreceding the election,theRespondent conducted apropaganda campaign to defeat the Union.Evidenceadduced at the hearing shows that on March 4,1968, theRespondent distributed a letter to the employees notifyingthem of the approaching election and that it was a seriousmatter.In this letter,the Respondent set forth its positionagainst unionization,and of its intention to give theemployees the facts.On March 14, 1968, the Respondent distributed anotherletter to the employees again reminding them of theimportance of the election which was scheduled for March28.This letter enumerated to the employees the manybenefits they enjoyed without a union and emphasized thatthey obtained without a union,and that a union was notneeded in the future to make further progress.It remindedthe employees that their progress was made withoutstrikes,picket lines,lostpaychecks,andwithout themisery and bitterness that a union brings with it; and thatemployees chances for wage increases and job securitycomes when the company can meet competition andremain successful in business,which can be accomplishedby everyone working together as a team.On March 14,Respondent mailed a cartoon to theemployees entitled"Do you want this to happento you,"urging the employees to "vote no"and depicting anindividual weighted down with a heavy burden of uniondues,fines,assessmentsforstrikefunds,politicalcontributions and initiation fees.On March 22,anothercartoon was distributed to the employees entitled "It'syour choice"showing one well dressed head of thehousehold with pay check in hand,athome with hiscontented family while beneath him stands a forlorntatteredworker with empty pockets on strike at thefactory.At the bottom is the legend"VOTE NO." OnMarch 28,Respondent circulated a bulletin urging theemployees to vote"no" as a guarantee against strikes,lost pay days, the payment of union initiation fees, duesor assessments,and for job security and protection of"yourself and family."Inaddition to the foregoing campaign literature,Respondent on March 21 issued a letter to the employeesand on March 26 its final letter to the employees.Respondent'splant manager,Hubbard, also read from acarefully prepared text identical speeches to different shiftsof employees assembled in the plant on March 26 and onMarch 27.Additionally,in the week preceding the March28election,Hubbardaddressedsixgroupsofdepartmental employees in the plant fromMarch 20-27reviewing with them essentially the same matter contained BOSTITCH DIV. OF TEXTRON, INC.379in the written speech.'Since the General Counsel contends that remarkscontained in the March 21 and 26 letters and in thewritten speech violated Section 8(ax l) when consideredwithin the context of all Respondent's election propagandadisclosedby the record, I have attached those threedocuments to this Decision as Appendixes A, B, and C forready reference.' The General Counselmakes no claimthat the other letters and cartoons reference to aboveperse violated the Act.Ihave concluded that in their total context the March21 and 26 letters and the in-plant speeches (Appendixes A,B, and C) made by the Respondent in the course of thepreelection campaign were privileged by Section 8(c)' ofthe Act.C. Analysisand Discussionof PropagandaIshall herein discuss those written or oral messages tothe employees which the General Counsel contended werenot privileged as free speech within the meaning ofSection 8(c).(1) In its March 26 letter it was asserted by theRespondent that "the Carpenters' Union is a seriousthreat to the continued successful operation of thiscompany - and your jobs"; and the letter closed with theremark "So, why gamble with your money, and thesecurity and future of yourself, your family, and yourcompany, by bringing this union into the plant." TheGeneral Counsel construed the March 21 letter as animplied threat of loss of employment.Ido not regard this language,taken in its context, as athreat of reprisal that the Respondent would take if theUnion came in but rather as a prediction of unfavorableconsequences thatmight follow from possible unionaction, namely as recounted in the March 21 letter thattheunionwouldwant a "union shop" under whichemployees will suffer job loss if they don't pay union duesand initiation fees estimated by the Respondent as "atleast $100.00 a year; that the "only way they (the Union)could try to force us to agree to any demands we believeare unreasonable, or that would raise our costs out of line,forcing our prices higher than our competitors - wouldbe by PULLING YOU OUT ON STRIKE - and if yougo on strike you cannot collect unemployment insuranceand you can be permanently replaced." Such predictioncoupledwith the statement that economic strikers aresubject to loss of jobs by permanent replacement havebeenheld by theBoardand the Courts to be privileged bySection 8(c), as a reasonably accurate statement of theright of the employer to operate his business in the courseof a strike by the permanent replacement of strikerswithin the purview ofN.L.R.B. v.Mackey Co.,355U.S. 333,1Harvey Aluminum, Inc.,156NLRB 1353,N.L.R.B. v.Herman Wilson Timber Co.,355 F.2d 426(C.A.8),denyingenforcementof 149 NLRB 673;11find that in the course of the conversation between Hubbard andemployee Fred Sartuche,Hubbard's remarks do not depart in materialaspects from the general import of his preparedwritten speech.'The March 21 and 26 letters sent to the employees were both in Englishand Spanish.The speeches by Mr.Hubbard in the plant were in Englishonly, without an interpreter.'Sec. 8(c) provides as follows:The expressing of any views,argument,or opinion,or the disseminationthereof,whether in written,printed,graphic,or visual form,shall notconstitute or be evidence of an unfair labor practice under any of theprovisions of this Act,if such expression contains no threat of reprisal orforce or promise of benefit.Werthan BagCorp. of Nashville,167 NLRB No.3;DeltaSportswear Inc.,160 NLRB No. 30;James Hotel Co.,d/bla SkirvinHotel,142NLRB 761,TexasBoatManufacturing Co.,143 NLRB 264.LikewisetheRespondent'sstatementthat"theCarpenters'Union is a serious threat to the continuedsuccessful operation of this company -- and your jobs," inthe context made, was no more than a prediction of actionthe Union might take in connection with possibly makingunreasonable demands and possibly strike action whichcould seriously affect plant operation and employee jobs.N.L.R.B. v.Lyman Printing & Finishing Co., Inc.,357F.2d 844 (C.A. 4), denying enforcement of 150 NLRB844;F.T.Adams Co., Inc.,166NLRB No. 112; cf.Greensboro Hosiery Mills, Inc.,162 NLRB No. 108.Unlike the General Counsel, I do not regard theRespondent's statement in theMarch 21 letter whichfollows to be a threat of reprisal or force:Up until now, you had the right to speak for yourselfand settle with us personally any problems you havehad. But if this Union were to get in here, this freedomand this right would be taken away from you andplaced in the hands of the Union. And, who would bethe stewards and committee people who would handleyour affairs? Look around you and see who is active inpushing the Union. Are they individuals whom youconsider capable of handling your problems, and intowhose hands you would be willing to entrust yourbusinessand your affairs.In the context of the statement, it is difficult to perceivethat the Respondent would want to revoke the privilege ofemployees individually taking up and settling theirgrievances and problems with management or that heintended to carry that message to them. Obviously, he wasreferring to the Union's right and insistence under Section9(a) of the Act to adjust grievances and to be given anopportunity to be present at such adjustments, a fact ofindustrial life.SeeValenciaBaxt Express, Inc.143NLRB 211, 217-218. Obviously, the remark was aprediction of what the Union would probably want inconnection with a contractual grievance procedure and isentitled to under Section 9(a) of the Act.HarveyAluminum,Inc.,156 NLRB 1353;Nalco Chemical Co.,163 NLRB No. 19.Westmont Engineering,170 NLRBNo. 6;Capitol Electric Power,171NLRB No. 42;Worzalla Publishing Co.,171NLRB No. 34;K. O. SteelCastings, Inc.,172NLRB No. 216;James Hotel Co.d/bla Skirvin Hotel,142 NLRB 761.The March 26 LetterThe General Counsel contends that the March 26 letterviolatedSection8(a)(1).Specifically,theGeneralCounsel'sbriefcharges thatRespondent threatenedemployees with loss of existing benefits and job securityby informing them "If the Union wins the election,negotiation will not start on the premise that the Unionwillmerely add new benefits. If the Union wins,allmattersconcerningyourwages,hoursandworkingconditions,including past and present- will be subject tocollective bargaining."Again, in the' context of all theRespondent's preelection propaganda, I do not regard thisstatement as coercive or as a threat of reprisal. On thecontrary, theRespondent's aforesaid statement was a'Mackey,supra,was not overruledbyN LR.B. v. FleetwoodTrailerCo.. 389 U.S 375. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasonableexplanationthatallof the terms andconditions of employment were the subject of negotiation.Playskool Manufacturing Company,172 NLRB No. 177;CapitolElectricPower Assn.,171NLRB No. 42;Orchard Corporation of America,170 NLRB No. 141;JacobBrennerCompany, Inc.,160 NLRB 131, 138;TrentTube Company,147 NLRB 538, 541.The General Counsel points to the following statementin the March 26 letter as a threat to the employees' jobsecurity:Where unions are, strikes generally occur. If we shouldhavea strike, our customers would probably goelsewhere.They are not concerned about you or thiscompany. They want a steady and reliable source ofsupply.Withanystoppageorinterruptionofproduction,they would not hesitate one moment to taketheir business elsewhere, and probably never come back.Why risk the possible loss of your job.Again,in the context of all the Respondent'selectionpropaganda,the foregoing statement cannot be regardedas a threat of reprisal or force, but a prediction of therisks of loss of customers occasioned by a work stoppage.In the absence of any evidence that the Respondent'ssurmise of possible customer loss is patently false,itmustbe accepted as a legitimate prediction and opinion of apossible risk resulting from a work stoppage by theUnion.Warton Drilling Co. Inc.,164 NLRB No. 51;Formex Co.,160NLRB No. 67; Cf.HaynesStelliteCompany,136 NLRB 95.Respondent's identical speeches onMarch 26 and 27from a prepared text (reproduced here as Appendix C)were largely a reiteration of propaganda contained in theMarch 21 and March 26 letter and the departmentalmeetings held in the last week before the March 28election.The SpeechesIn the speeches of March 26 and 27, Respondent'splant manager told the employees,Ifwe had to make substantial increases in our hourlyrates,or if we had to adopt unecomonic union practices,we couldn't continue our present liberal overtime policy.In addition,we would have to stop making some of ourlow-profit items like finishing nails, wide crown staples.Right now they are not hurting us too much, but if ourexpensesgo up substantially, we have to get out of thatbusiness-and that would mean less work and fewerjobs for our employees.TheGeneralCounsel contends that the foregoingremarks amounted to employer threats to cut overtimehours and jobs. Again, it is clear that the Respondent wasnot making a threat of reprisal if the employees selectedtheUnion. To the contraryhe was expressing his viewsthat the consequences of negotiation with the Union mightresult in the Respondent being required to increase wagesto the point that economic considerations might requirethe reduction of overtime hours and the discontinuance ofproducing certain marginal items.These were views andexpressions of opinion that the Respondent was privilegedto make by Section 8(c) of the Act. The Board expressedits policy inT.M. Duche Nut Co., Inc.,174 NLRB No.72, as follows:An employer is not precluded from carrying to itsemployees the possible adverse economic consequencesthatmightbeexpected if its business costs areincreased,provided this is done in a noncoercivemanner. (citing (CitingWagner Industrial ProductsCompany Inc.,170 NLRB No. 157;T.R.W. ElectronicComponent Division TRW, Inc.,169NLRB No. 6)Such expressions constitute permissible predictions ofthe possible economic consequences of increased costsrather than threats of reprisal to force employees intoabandoning the Union.The General Counsel contended that these remarks inthe speech violated Section 8(a)(1):As far as I can see,bringing a union here can onlycause troublefor all of us. Now I'll tell you why I saythat. If a union gets in here, we will not be able to giveany more than we can afford - and you can get thatwithout a union anyway .... Quite frankly, I don't seehow any union can get you any more than we havealready given you or what you can expect in the normalcourse of events.We have given you the most we canwithout endangering our financial position here.The General Counsel contends that the Respondent'sremarks aforesaid,amounted to a statement that choosingtheUnion would be a futile act. Granting that theemployer argued to the employees that the Union coulddo no more for the employees than the employer was nowdoing for them, that argument was no more than theexpression of his view or opinion within the privilege ofSection 8(c) of the Act. It did not constitute a threat ofreprisal. In the same speech the employer assured theemployees that if they selected the Union, he wouldbargain with it in good faith. The employer is privilegedto express his opinion to the employees that unionizationis not desirable for them and the reasons for his opinion.(George Groh & Sons,141NLRB 931;Bruns Garage,Inc.,148NLRB 363;Henry I. Siegel Co., Inc.,143NLRB 386.)Summary and ConclusionReexaminingtheMarch 21 and March 26 letters andthe written speech that was made on March 26 and 27and which contains essentially the substance of remarksmade to employee group from March 21 to 26, I find andconclude that all of the matter contained thereinamounted to the dissemination and expression of views,argument or opinion within the meaning of Section 8(c) ofthe Act. None of the remarks, oral or written, amountedto threats of reprisal or force or promise of benefit.The remarks contained in the documents in issue weretemperate and singularly free from terroristic overtones.The dominant message in the Respondent'spropagandawas to point out to the employees the benefits that theywere enjoying without a union and the possibility thatunion demands would worsen their economic position.Whether the arguments were sound or not is irrelevant toa determination as to whether they were privileged bySection 8(c). In any event, the opinions expressed and theprediction of unfavorable events that might flow in thefuture from possible union tactics and demands, were notbased on patently or proven misrepresentations of fact.In essence,none of the statements,written or oral,made by the Respondent implied that it was going to takeany action in retaliation for its employees' organizationalactivities, or if they selected the Union. Rather they were,inmy view, statements of opinion, prediction of eventsthatmight occur, and a review of benefits presentlyprovided by the Respondent, which were relevant to theelection issues,and which the Respondent had every right BOSTITCH DIV. OF TEXTRON, INC.381to call to the attention of its employees.That the Respondent presented to his employees abiased and partisan view of the risks of unionism cannotbe gainsaid.But this he was privileged to do.As the courtsaid inSouthwireCo.,383 F.2d 235(C.A. 5):The guaranty of speech and assembly to the employerand to the union goes to the heart of the contest overwhether an employee wishes to join a union.It is theemployee who is to make the choice and a free flow ofinformation,the good and the bad,informs him as tothe choices available.It is an adversary proceeding andhardly impartial.AccordN.L.R.B. v.TRW-Semiconductors Inc.,385 F.2d753 (C.A. 9). See alsoT.M. Duche Nut Company Inc.,174 NLRB No. 72,where the Board expressed the opinionthat"An employer is not precluded from conveying to itsemployees the possible adverse economic consequencesthatmight be expected if its business costs are increased,provided this is done in a noncoercive manner."Ihave concluded that the propaganda in issue which isset forth in Appendices A, B, and C did not interfere with,restrain,or coerce employees within the meaning ofSection 8(a)(1), because privileged by Section 8(c) of theAct. In this connection it is important to note that theRespondent'selectionpropaganda was disseminated orspoken in an atmosphere free from other alleged unfairlabor practices.iv.objection to electionThe union objections to conduct affecting the results ofthe election were as follows:TheEmployermadematerialandsubstantialmisstatements of fact, implying to the employees that ifthe Carpenters became their certified representative, thebusiness would be closed and the employees' jobs wouldsuffer;theEmployer untruthfully indicated to theemployees that if the Carpenters became their certifiedcollectivebargaining agent,the employees would berequired to pay political contributions which would notonly be an unlawful requirement but is totally untrue;Company representativesofferedsubstantialwageincreasesand betterment of conditions if the employeesvoted not to accept the Carpenters Union as theircertified bargaining agent.The evidence adduced by the General Counsel tosupport the claimed 8(a)(l) violation is offered to supporttheUnion's objections to conduct affecting the results ofthe election.Ifindthat the employer's election propaganda inevidence did not interfere with the employees' free anduninhibitedchoice in the selection of a bargainingrepresentative.As heretofore found, Respondent did not engage in anythreatsof reprisal or force or promise of benefits.Respondent's election propaganda in overall contentreviewedexistingbenefitswithoutunionismand theemployer's liberal policy, as opposed to the risks andburdens of unionism, which, the employer pointed out,couldresultadverselytotheemployees'economicinterests.The arguments made by the employer, althoughclearly partisan, were temperate, free from exacerbatingvituperationor terroristic forebodings and devoid ofproven campaign trickery, though self-laudatory anddeprecatory of the union. The propaganda emanaged byletters, cartoons and speeches from March 21 to 27; andthe Union had ample time to reply and to disseminate itsown propaganda.Additionally,theemployeeswerecapable of evaluating the employer's letters and remarksas typical campaign propaganda. I find that the objectionsto election are without merit and should be overruled.6 T.M. Duche Nut Company, Inc.,174 NLRB No. 72;TheOrchard Corporation of America,170 NLRB No. 141;Worzalla Publishing Co.,171NLRB No. 34;WartonDrillingCo., Inc.,164 NLRB No. 51;Howmet Corp.,171NLRB No. 18;TRW Electronic ComponentDivision,169 NLRB No.6;Dyersburg Cotton Products,Inc.,168 NLRB No. 151;Allied EgryBusinessSystems,Inc.,169 NLRB No. 60;Trent Tube Company,147NLRB 538;American Greeting Corporation,146NLRB 1440.CONCLUSIONS OF LAW1.TheRespondent is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.The Respondent has not engaged in any unfair laborpractices within the meaning of the Act.RECOMMENDED ORDERIt is recommended that the complaint be dismissed;that the Union's objections to the election be overruled;and that a certificate of results of election issue.'The transcript of the hearing is corrected as shownon Appendix Dattached hereto [omittedfrom publication]in accordancewith the GeneralCounsel'smotion.APPENDIX ADivision ofBOSTITCH Textron Inc.March 21, 1968To All Employees and Their Families:The Carpenter's Union isa seriousthreat to thecontinued successful operation of this Company and -your jobs. For thisreason,we are very strongly againstbringingthisUnion into the plant. You can block thisthreat by votingNOin the election.When the Union paints a rosy picture, watch out! Hereare a few things they don't tell you:First, it should be clearly understood that the Union isan expensive business..are first and foremostinterested inyour money.If you vote the Union into theplant,itwill cost each and every one of you at least$100.00 a yearin dues- not to mention initiation fees,special assessmentsand fines.What guarantee do youhave that the Union won't raise their dues, or that therewon'tbefines,extraassessmentsandpoliticalcontributions?Whether you like it or not, you may findyourself paying to support strikes in plants you neverheard of.Another thing - these Union sharpies won't ever trustyou to pay them. The first thing they will want is a"Union Shop" contract - a contract under which youmust become a member of the Union and pay dues tothem, or else the Union can have you fired.Think thisover carefully. Is this what you want? 382DECISIONSOF NATIONALLABOR RELATIONS BOARDUp until now you had the right to speak for yourselfand settle with us personally any problems you have had.But if this Union were to get in here,this freedom andthis right would be taken awayfromyou and placed in thehands of the Union.And, who would be the stewards andcommittee people who would handle your affairs? Lookaround you and see who is active in pushing this Union.Are they individuals whom you consider capable ofhandling your problems,and into whose hands you wouldbe willing to entrust your business and your affairs?Now, don'tmake the mistake of believing, as manyemployees have,that if the Union is voted in, you willautomatically receive a wage increase and other benefits.Nothing could be further from the truth!If the Carpenterswere to win the election,there would still be onlyone waythey could try to force us to agree to any demands webelieve are unreasonable,or that would raise our costs outof line,forcing our prices higher than our competitors -that wouldbe by PULLING YOU OUT ON STRIKE!We hope you realize and understand that this Companyhas no intentionof yieldingto such pressure as that -ever.What'smore- if yougo out on strike,you cannoteven collect unemployment insurance,and you can bepermanently replaced.So, when the strike ,is over you willhave lost everything,including your job.So, why gamble with your money,and the security andfuture of yourself,your familyand your Company, bybringing this Union into the plant?Play safe.Keep these outsiders where they belong - onthe outside.They have no place in this plant.VOTE RIGHTVOTE ON THE RIGHT SIDEVOTENOAPPENDIX BDivision ofBOSTITCHTextron Inc.March 26, 1968To All Employees and Their Families:On Thursday,March 28th,you will decide whether ornot to have the Carpenter'sUnion at Bostitch.How youvote is important to all of us-because the future successof this plant and your welfare are at stake in this election.Here are a few final facts you should remember beforeyou vote:1.The election will be by secret ballot, under thesupervision of the NationalLaborRelations Board. Youwill vote in complete secrecy,and no one will ever knowhow you voted.You arefreeto vote against the Union, nomatter what you have said or done before the election.Even if you have signed a Union authorization card, orpromised to vote for the Union,you can stillvoteNOonMarch 28th.Don't be misled if the Union representativeor anyone else tells you differently.2.BY ALL MEANS, VOTE IN THIS ELECTION.Don't stand aside,believing that its outcome will notaffectyou.A majority of the votes cast will determine theresults,and your failure to vote is the same as a vote forthe Union. If youdo not want the Carpenters - be sureto vote"NO UNION".3. It is only your money that the Union is interested in- not you.If you vote the Union in, they won't eventrust you to pay them. The first thing the Union wants isa check-off ofyour duesand assessmentsout of your pay,so that they can get your money before it even comes intoyour hand.Whose security are these paid Union agentslooking out for?4.The Company is forbidden to make promises to youbefore the election. On the other hand, the Union hasmade many "pie-in-the-sky" promises. Their promises areempty ones, since they have no ability to carry them out.5.Real job security comes from your Company, andyour Companyalone.It is your Company that furnishesyour job and your paycheck -- not the Union. TheCarpenters will never furnish you a day's work or a centof pay.6. If the Union wins the election, negotiations will notstart on the premise that the Union will merely add newbenefits. If the Unionwins,allmatters concerning yourwages,hours and working conditions,including past andpresent- will be subject to collectivebargaining.7.Where Unions are, strikes generally occur. If weshould have a strike, our customers would probably goelsewhere.They are not concerned about you or thisCompany. They want a steady and reliable source ofsupply.With any stoppage or interruption of production,they would not hesitate one moment to take their businesselsewhere, and probably never come back. Why risk thepossible lossof your job?8.Don't get the idea that you can bring the Carpentersintothe plant on a trial basis and get rid of them, if youdo not like the results. Too many employees who arestuck in a Union shop have found out to their sorrow itisn't that easy! Avoid making their mistake, by keepingthe Carpenters out in the first place.9.The Company can and does guarantee that we shallcontinue to treat you fairly.Without a Union, we canaccomplish more for the mutual benefit of the Companyand the employee.Now we hope you will think about all the things wehave tried to bring out in our talks with you and in ourletters.As matters now stand, you have a steady job atgood wages and with good benefits. We hope to makethings evenbetter. Is there any good reason to bring thisoutside Union in, pay your money to it, and at the sametime run therisk of tearing everything apart?If you will study this whole matter carefully, we believethat you will surely come to the conclusion in your owngoodjudgment:That you stand to lose if the Union wereto get in here,and thatyou stand to gain by keeping itout.APPENDIX CSPEECHBOSTITCHLadies & Gentlemen:Iwish you would give me your attention for a fewminutes.Iwant to talk to you about the election that isgoing to be held here tomorrow afternoon. I don't like tohave to read a speech to you, but I don't want to bemisquoted by the Union. That's their usual technique, so Ithink I'd better read the speech so there can be noquestionabout what I say. I hope you will bear with me.Iwant you to know right from the beginning that I amnot making any promises or any threats. I don't want toknow the way you are going to vote, although naturally Iwould like you to vote "No", and I'm not trying to findout whether you are for or against the Union. That's all BOSTITCH DIV. OF TEXTRON, INC.383your business and your affair. You have a right to be fortheUnion.But I also wantyou to know that you have aright to beagainst theUnion, and for the Company. It'syour business.Iam onlyinterested in givingyou some true facts, andgiving you our side -- the Company's side, on this wholething.First -- it is important that all of you vote - and Ihope you'll vote against the Union -- because the resultwill be determined by the majority of votes actually cast.For example, if 70 employees vote, the Union would haveto get 36 votes to win the election. If only 50 vote, theUnion would have to get only 26 votes in order to win.So, be sure to vote because if you do notwant a union,but fail to vote, the effectis thesame as if you had votedfor the Union. Remember, if the Union gets a majority ofthe votes cast -- not necessarily a majority of all theeligiblevotes, it will then have the right to representeveryone - not just those who voted for it.Some of you have asked whether or not you have tovote for theunion becauseyou previouslysigned a unioncard.Some were talked intosigning cards- others,perhaps,were pressuredinto signing,and others havesimply changed their minds. No matter what the reason,the answer is you don't have to vote for the Union, eventhough you may have signed one of their cards. Don't letanybody tell you differently. That is why the election is bysecret ballot, and no one will know how you vote.You will be given a ballot and asked to go into a boothand mark it. The left-hand box will say "Yes" and if youmark that box, it means you want a union. The right-handbox - the right way is the "No" box, and you mark thatforNO union. I hope you do just that - mark the rightside- the correct side -- the NO side.Bear in mindthat promises and onlypromises are allthisunion can giveyou. Theycan promiseyou anything,but can they deliver? The unionorganizersdon't careabout that. All they want is your vote - and the dues,assessments and initiationfees that go with it. That's allthey care about. Once they get you to vote for them, theywon't have to worry then aboutmaking goodon theirpromises. Remember -- only the Company can deliver.Don't forget - it's the Company that hires you, paysyou and provides you with work - not the union. Theunion doesn't go out and get orders that provide work foryou. The union doesn't finance thisbusiness.And it's notthe union that has to serviceour customersand satisfythem. It's the Company that doesall these things. It's theCompany that pays you. The uniondoesn't give you a joband pay you. Only the Company can do that. So, whenyou boil it all down,alltheunioncan do is makepromises - but it is the Company that actually delivers.And we have delivered! Let's face it -- we havedelivered in the past without a union - because of ourown voluntary policy of fair treatment for all. We didn'tneed a union to force us to do this, and we don't need aunion to force us to treat you just as fairly in the future.As a result of this voluntary policy of fair treatment forall, there are 18 benefits that we havegivenyou, and thatyou now have at this Company. And remember -- youhave not had to pay onesingle red cent in union dues toget these benefits, and you have never had to be troubledwith a union and its rulesand regulations.You now have and enjoyan overall setupwhich is asgood as any comparable shop in thearea- union ornon-union.When you go out and compare conditions insimilar business,you will find that your setup here ismuch better.When you talk about an overall setup, you have got totake into consideration a number of things. You have toconsider your earnings, your benefits, the type of placeyou work in and how management treats you.You also have to consider benefits and pay on anannual basis.Sure, you may go into a place and see thatthey havea rate on ajob that is a little higher than someof our rates. That may be true here and there. But theimportant thing is not simply what the particular hourlyrate is. The important thing is what is in your pay checkat the end of the week and at the end of the year. Whatdoes it total to? What doesitamountto? In some of theplaceswhere they might have a few higher rates thansome of ours, you undoubtedly find that they do not havethe steady work that you enjoy here. At the end of theyear when you total up all the hours worked, you will findthey have worked many hours or weeks less than you, andthat your total earnings are well above the earnings inthose plants.Your weekly pay checks and your totalincome- which are what really count -.are much betterthan most places.Another thing - you have direct personal contact withmanagement.Now thisisnothing to sneezeat.Thiscontact- this direct contact that you have withmanagement, is an important thing. I hope it is importantto you, because it is very importantto us in management.Iknow that many of you have taken advantage of thisdirect contact to come to us with your personal problems.We have always tried to help you. This has been helpfulto you and its been a good thing for the shop, too,because we have had (or I always thought we had) ahappy and contented shop.Look, if you have a problem in your job, whether it'sconnectedwith your work or whetherit'sa personalproblem, you have an absolute right to come into see usat any time and discuss it with us. Now I'm not tellingyou that weare goingto solve every problem that mightcome up, because sometimes a problem cannot be solved.Iam not tellingyou that if you have a gripe or grievanceor a complaint that it is necessarilygoing to bedecidedyour way.But Iam telling youone thing - we will listento your problem, whateverit is,and I guarantee you andpromise you that we will give you an honest answer, andthatwe will give your problem complete and fairconsideration. And we will try to solve it. And where it ishumanly possible, we will solve it - believe me.Now I am not promising you anything new. This directcontact policyhas been in existence here as longas I havebeen here.Iam tellingyou about something that alreadyexists.I am tellingyou about something that many peoplehere take advantage of regularly.If a union were to get in here, this direct contact withus as we now have it, and as you know it, would be outthewindow! It could not exist any longer. That's notbecause I would want it that way, but because that's theway the union wants it. The union law says that youcannot comein to see us alone.You have got to give yourproblem to a Union Steward, and he's the one that will bepresenting your problems to us. Well, you know what thatmeans. First of all, would you wantsomeone elsehandlingyour personal problems? And second, if, for somereason,the Steward or the union representative does not like you,they would probably bury your request or complaint atthe bottom of a pile. We might never even get to see it.You know who is activeinpushingthisunion.Askyourself- are they individuals in whom you would be 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDwilling to entrust your business and affairs,if they wereyour Stewards?You know these unions-they thrive ontrouble and dissension.Theydon't want things to runsmoothly.Theydon't like the idea(in fact they won't letithappen)of a fellow being able to talk to his boss on afriendly,personal basis.And you know why - because itmakes them less important.And I don'twant that tohappen here,believeme,and I am sure you don't. If aunion got in here, we would be powerless to stop it.To go on-we give you 6 paid holidays.We give youpaid vacations,which are in most cases comparable tothose given in union places.We have an excellent group insurance program, withwhich I am sure you are familiar,and which is at leastequal to those in many union places.We have given you pensions which are administered bytheMetropolitan Life Insurance Company- so youknow your pension rights are safe and protected.We have a stock savings plan under which you receivethe Company's contribution after 6 years.Icould go on and point out other benefits you enjoy,such as: coffee breaks,wash-up time,funeral leave, aneye-glass allowance of $10.00 and so on. But there is nopoint in going into too much detail.You know this hasalways been a good place to work.We don't try to makeyour lives miserable with a lot of rules and regulationsand do everything by the book.This is the way we havechosen to operate,and I think it has worked out well foryou, as well as for us.Let's keep it that way-without aunion and union restrictions.Finally-you have real job security.At Bostitch, youget true job security-not union insecurity!The unionhas probably tried to sell you a line that they are going toguarantee you job security.That's just plain baloney! Nounion can guarantee you a job. No union can guaranteeyou steady work.Remember-the Company hires you,pays you and provides you with a job - not the union.So, when you boil it right down,your jobs and paycome from our customers who buy our products.They arethe ones who really provide us with work right here. If wecannot get our customers to buy from us, we have nobusiness and no payrolls. So job security depends oncustomer security,and this can be achieved by you - theworker, and by the Company,only when there is 100%cooperation.Now, it is also important for you to understand that fora Company to be successful, and to provide work for itsemployees,itmust be able to meet competition - that is,itmust be able to sell its products at a competitive price,because if it cannot compete, it cannot sell the goods. Thiscan be achieved only if we have team-work among all thepeople concerned.Thisbusiness has to be one happyfamily,theway it has always been. We must all pulltogether. If anything comes in to disrupt the harmony thatwe have had here, the fine spirit of cooperation that exists,then naturally something has to suffer; and our ability tosatisfy our customers- that is, to sell them at a pricethey are willing to buy at,would suffer.And as I saidbefore, if the customers stop buying,then your jobs sufferaccordingly.Now suppose,despite everything I say,you peopledecide not to follow my advice and you should vote theunion in. If that should happen,we would of course haveto bargain with the union-and we would bargain ingood faith, as required by law.One of the first things the union would require, if theyget a contract here,would be that we sign a so-called"Union Shop Provision" and "Check-Off" provision. Thiswould mean that everyone,whether ornot they had votedfor the union or wanted to be a union member, wouldhave tojoin the union and would have to pay union dues,initiation fees,assessments,and so on.This could add upto a lot of money which would come right out ofyour pay- and you would never see it! Because of this so-called"check-off" provision,we would be requiredto pay itdirectly tothe union.Iunderstand that the union has promisedyou that yourdues won'tbe more than$6.00 per month$72.00 peryear,with an initiationfee of $30.00. Do you know thatthe union dues at Gang-Nail Truss are $8.75 per month- $105.00 per year-with an initiationfee of $50.00?Now who is this union really kidding?Do you think thatthe union is going toletyou offwith paying $6.00 amonth,while the employees at Gang-NailTruss paysubstantiallymore?You can rest assured that once youvote the union in, your dues will be the same as everyoneelse's-whether you like it or not - and you won't haveanything to say about it.Just to show you what can happen once a union gets itshands on you-the automobileworker'sunion raisedtheir dues from$5.00 per monthto $20.00 per month, forall theirmembers earningbetween $2.00 and $2.99 perhour,and to$25.00 per month for those earning $3.00 perhour or over in order to support their strike against Ford.Even the Steelworkers are getting into the act,and theyhave asked that a $5.00 per month assessment be madefor initial financingof the strikefund against the steelcompanies.So you can see for yourselfthat anyincrease the unionmight getyou, if youvote themin, could be eaten up bywhat you have to pay them.You mightwind up with lesstake-homepay than younow have.Compare this with the policy we have alwaysfollowedof giving individual increases on a merit basis every sixmonths. It has alwaysbeen our policy to give payincreases as employees become more experienced, and astheygain more timewith the Company.This policyhas put more money intoyour pockets,without the necessity of paying anything to a union - andthis policy,ifcontinued without the necessity of dealingwith the union,will continue to put additional money intoyour pockets-stillwithoutany part ofithaving to go toa union.You know thatwe havebeen fair toyou in the past.You know that you don'tneed a union to force us tocontinue tobe fair to youin the future!Another thing-we are a small plant and we operateflexibly.We move people around as needed. If we can't dothat,we are in trouble. But, the union doesn'tallow this.Under union rules,everyone has his or herown job with alittle fence around it- and we wouldnot be allowed tomove people around freely to take care of all the littleemergencies that come up fromday to day. Union redtape and restrictions would hurtus badly. And if wecouldn'tmove you around,we would just have to sendyou homebecause of the lack of work.Furthermore,ifwe had to make substantial increases inour hourly rates,or if we had to adopt uneconomic unionpractices,we couldn'tcontinueourpresent liberalovertimepolicy.In addition, we would have to stop making some of ourlow-profititems likeFinishingNails,WideCrownStaples.Right now they are not hurting us too much, butifour expenses go up substantially,we have to get out of BOSTITCH DIV. OF TEXTRON, INC.385that business-and that would mean less work and fewerjobs for our employees.As I said to you before,ifwe have to bargain with thisunion,we will bargain in good faith as required by law,but that doesn'tmean we would have to agree to anythingthat the union said.We certainly would not be able to agree to anythingthat would hurt the continued existence of this plant. Theunion salesmenwant you to believe that you haveeverything to gain and nothing to lose by voting for them.That is just not true and they know it. When we sit downto bargain with the union,ifwe have to,we will bargainabout each and every item,term and condition of youremployment.In other words-we will bargain aboutyour vacation plan, about your holidays,your hourlyrates,yourbereavementpay,your insurance,andeverything else you have.You might wind up with moreas a result of the bargaining,but it is just as possible thatyou will wind up with the same as you have now,or evenless.This has happened before when a union came in anditcan happen again.Getting a union in here is not aguarantee that you will get anything more or better thanyou have now.As far as I can see,bringing a union in here can onlycause trouble for all of us. Now, I'll tell you why I saythat.If a union gets in here, we will not be able to giveanymore than we can afford-and you get that without aunion anyway.You know that-your past experiencehere shows that.But is the union going to be satisfied?They don'tcare aboutyou. Allthey are interested in isyour dues and the power that they think that they can get,and becausethey'llbe stuck with promiseswhich they willhave to try to fulfill, they'll probably try to force us togive you more than what we can really afford to give. Atthat point, we'll have to make a choice whether to givemore than we could afford,and lose our ability tocompete or to take a strike.And if a strike does takeplace,the union would insist on your going out on strike,even if you don't want to, and would prevent those peoplefrom working who want to continue to work.Now let me tell you this-ifwe had a strike here, wewould have to continue to run our business, strike or nostrike.Our doors would remain open and we would haveto hire replacements for anybody who went out on strike,and once you're replaced,that means the end of your jobs.The law gives us the right to permanently replaceeconomic strikers,and don'tlettheuniontellyouanything differently.And even ifa strike didn'tlast long,and you cameback to work after being out some period of time, howmany weeks'wages would you have lost,and do you thinkyou will ever be able to make up the money that was lostduring the strike?Why, it would take months or maybeyears or even never.Quite frankly, I don't see how anyunioncan get youany more than what we have already given you or whatyou can expect in the normal course of events. We havegiven you the most we can without endangering ourfinancial position here.We are in a very tough business.Competition is brutal.We can survive only as long as ourexpenses of doing business don't get out of line.Of course,Irecognizethatthere is room forimprovementhere.Afterall,there'sroomforimprovement anywhere - whether it's in a union shop orina non-union shop. Things are not perfect anywhere.There is no such thing as a perfect place. This Companyhas always recognized that fact and I will alwaysrecognizethe fact that there is room for improvementhere. I can only tell you one thing - we are the kind ofpeoplewho are always seeking to continue makingimprovements in your wages,benefitsandworkingconditions,when we can do so without jeopardizing theCompany. Nobody had to ask us and nobody had to tellus when to make improvements in the past, and nobodywillhave to tell us in the future when additionalimprovements can be and should be made.Remember - you get all these benefits that you nowhave, and nobody forced us to do this for you. No unionwas necessary to get this for you. We did this on our ownvoluntarily- because we have a policy of makingimprovements when our financial situation allows it, and Ihope we will be able to maintain this policy in the future.Ihope that we will be able to continually makeuhprovements here.I see no reason why we cannot makemore and more improvements as the years go by. This iswhat I am hoping for and I am,sure this is what you areh )ping for, too.The important thing to remember is that you havt, hadthese improvements and you haven't had to pay one singlered cent to a union to get them; and in the future,if thereis no union,you are not going to have to pay anything toa union to get more benefits and more improvements. Itjust doesn'tmake any sense to me for you to have to paytribute to a union to get what you are getting now, andmal be even less than what you would have receivedany'vay,without a union.The future of this operation is in your hands. All of youmust know that we are doing our level best for you.Bringing a union in cannot force us to do more than ourbest- and it could cost you money besides.Where's the percentage for you? Why take a risk? Whyrisk the possibility of strikes,short workweeks, and all therest that goes with bringing in a union?Don't risk asecure future with this Company by voting in this union.I think I deserve your confidence.Show me that youhave confidence in me by voting "No" in tomorrow'selection.Thank you for listening.